                                                       --lUSDiisDNY
                                                           --·-· -=· =========
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                            DOCUMENT
                                                       , ELECTRONICALL'/ FJI. �D
 KATHY FRAZIER et al. on behalf of
                                                       ! .. : :;, : ,-
                                                       l l)Oc··"
                                                        1 n,A1E MLc.�-•�Nt!t,
 themselves and all others similarly situated,
                                                         ...   .   -·    - �·   ... ..
                               Plaintiff,

          -v-                                            No. 16-cv-804 (RJS)
                                                               ORDER
 MORGAN STANLEY & CO. LLC,
 MORGAN STANLEY SMITH BARNEY
 LLC, and MORGAN STANLEY,

                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the pre-motion conference scheduled for December

11, 2019, shall take place in Courtroom 18A of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York.

SO ORDERED.



                                                 yf?_{l?,.                                 ..
Dated:          December 6, 2019
                New York, New York

                                                 RICHARD J. SULLIVAN
                                                 UNITED STATES CIRCUIT JUDGE
                                                 Sitting by Designation
